Case 3:18-cv-01362-X Document 48 Filed 12/09/19                 Page 1 of 14 PageID 1002



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 JULIAN CAMPOS, ROBERTO           §
 BARAHONA, and MARTIN MORALES     §
                                  §
                     Plaintiffs,  §
 v.                               §                    CIVIL ACTION NO. 3:18-CV-01362
                                  §
 HMK MORTGAGE, LLC and HMK, LTD., §
                                  §
                     Defendants. §

                   PLAINTIFFS’ MOTION TO COMPEL DEFENDANTS
                  TO PROPERLY RESPOND TO DISCOVERY REQUESTS

        Plaintiffs file this Motion to Compel pursuant to Federal Rule of Civil Procedure 37

 respectfully requesting the Court to compel Defendants HMK Mortgage, LLC and HMK, Ltd. to

 properly respond to Plaintiffs’ discovery requests. Specifically, Plaintiffs request the Court strike

 Defendants’ objections and compel complete and appropriate responses to specifically enumerated

 Interrogatories, Requests for Production, and Requests for Admission. Defendants have proffered

 evasive and incomplete discovery responses and are admittedly withholding relevant documents

 based on improper and unnecessary objections. In support of this Motion to Compel, Plaintiffs

 show the following:

                                    FACTUAL BACKGROUND

        In May of 2018, Plaintiffs Julian Campos and Roberto Barahona filed a lawsuit against

 Defendant HMK Mortgage, LLC for violating their right to be free from discrimination in housing

 and consumer protections for homebuyers by failing to provide required disclosures and taking

 advantage of their membership in protected classes to induce them to sign illegal, unfavorable

 loans that deny them true homeownership. Defendant HMK Mortgage, LLC filed an Answer in

 July of 2018. In August of 2018, the Court issued its Scheduling Order pursuant to Rule 16(b) of
Case 3:18-cv-01362-X Document 48 Filed 12/09/19                 Page 2 of 14 PageID 1003



 the Federal Rules of Civil Procedure. Doc. 13. The Scheduling Order set the discovery deadline

 for December 2, 2019 and the deadline for motions related to discovery on December 9, 2019.

        In November of 2018, Plaintiffs electronically filed and served counsel for Defendants with

 their motion for leave to file their First Amended Complaint, which added HMK Ltd. as a

 defendant along with Mr. Morales as a plaintiff and claims relevant to him. The Court granted the

 Plaintiffs’ motion for leave in May of 2019, and ordered that the Plaintiffs’ First Amended

 Complaint be docketed and filed. Doc. 31. The Court granted Plaintiffs’ motion to add claims for

 retaliation and docketed Plaintiffs’ Second Amended Complaint in June of 2019. Doc. 39.

 Plaintiffs incorporate their complaints into this document. In the spirit of brevity, Plaintiffs bring

 claims against Defendants under the Truth in Lending Act (TILA), federal and state Fair Housing

 Act (FHA), Equal Credit Opportunity Act (ECOA), Texas Deceptive Trade Practices Act (DTPA),

 Americans with Disabilities Act (ADA), and state disability laws.

        During the discovery period, Plaintiffs served four sets of discovery requests on the

 Defendants: on August 3, 2018, October 5, 2018, December 7, 2018, and May 31, 2019. See

 Exhibit A. Notably, Defendants failed to respond in a timely manner to the last set of Plaintiffs’

 discovery requests, and any objections it made on September 4, 2019, months after the deadline

 passed, are waived pursuant to Tex R. Civ. P. 33(b) and 34(b)(2). Many of Defendants’ earlier

 responses were deficient in numerous respects. Counsel for Plaintiffs reached out to Defendants

 in an effort to be proactive over a year ago regarding these deficiencies, but Defendants have

 repeatedly refused to offer a remedy.

        Plaintiffs file this Motion to Compel as a last resort after having made numerous efforts to

 resolve this discovery dispute, including multiple phone calls with Defendants’ counsel and

 detailed written letters on November 12, 2018, December 7, December 19, January 10, 2019,




                                                   2
Case 3:18-cv-01362-X Document 48 Filed 12/09/19                 Page 3 of 14 PageID 1004



 January 25, February 6, May 23, June 14, July 22, August 21, October 10, 2019, November 7, and

 December 5. See Exhibit B. Plaintiffs are happy to furnish the Court with copies of all previous

 correspondence, but only attach the letter of December 5, 2019 for purposes of brevity. In spite of

 Plaintiffs’ efforts to resolve these matters, Defendants have been largely unresponsive and

 uncooperative.

        Plaintiffs have also endeavored to reduce the number of discovery requests it moves to

 compel in this motion by diligently seeking the responses it requests through other sources. At the

 request of Defendants, Plaintiffs’ counsel expended hundreds of dollars to obtain mortgage records

 from a subscription service. Defendants forced Plaintiffs to take longer, more costly depositions

 in order to ask numerous questions that should have been answered by earlier written discovery

 requests. Plaintiffs have done everything they can to reduce the burden of this motion on the Court.

                               ARGUMENTS AND AUTHORITIES
        Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

 party’s claim or defense and proportional to the needs of the case, considering the importance of

 the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

 information, the parties’ resources, the importance of the discovery in resolving the issues, and

 whether the burden or expense of the proposed discovery outweighs its likely benefit. FED. R. CIV.

 P. 26(b)(1).

        A response to a request for production of documents must either state that the inspection

 and related activities will be permitted as requested or state an objection to the request, including

 the reasons. FED. R. CIV. P. 34(b)(2)(B). The Fifth Circuit holds that a party opposing the

 production of requested information bears the burden to “show specifically how … each [request]

 is not relevant or how each [request] is overly broad, burdensome or oppressive.” McLeod,

 Alexander, Powel & Apffel, P.C. v. Quarles, 894 F.2d 1482, 1485 (5th Cir. 1990) (internal citations


                                                   3
Case 3:18-cv-01362-X Document 48 Filed 12/09/19               Page 4 of 14 PageID 1005



 omitted). Defendants cannot make such a showing for the information described below, and the

 case law makes it clear Plaintiffs are entitled to each category of information sought from

 Defendants.

        A party responding to interrogatories must answer each interrogatory separately and fully

 in writing and under oath, unless an objection is asserted. FED. R. CIV. P. 33(b)(3). Any objection

 must be stated with specificity. FED. R. CIV. P. 33(b)(4). If a party fails to fully answer an

 interrogatory or a request for production, the party seeking the discovery may move for an order

 compelling an answer to that discovery request. FED. R. CIV. P. 37(a)(3)(B). An evasive or

 incomplete disclosure, answer, or response must be treated as a failure to disclose, answer, or

 respond. FED. R. CIV. P. 37(a)(4). The Court should treat Defendants’ answers as such and order

 proper responses.

        Plaintiffs identify the responses in which Defendants failed to provide information

 sufficient to comply with the Federal Rules of Civil Procedure and explain why Defendants should

 be compelled to properly respond to these specific requests below:

 Martin Morales’s First Requests for Admission No. 24: Please admit that Defendant’s office was
 renovated, altered, or modified after March 15, 2012.

           Admit:_______________                                Deny:_____x_________

 Martin Morales’s First Requests for Production No. 24: If you denied Martin Morales’s Request
 for Admission No. 24, please produce all documents that support or explain this denial. For each
 document produced responsive to this request, please identify that document by Bates Number.

 RESPONSE: HMK Mortgage, LLC has no such documents.

 Martin Morales’s First Requests for Admission No. 25: Please admit that the parking lot outside
 of Defendant’s office was renovated, altered, or modified after March 15, 2012.

           Admit:_______________                                Deny:_____x_________

 Julian Campos’s First Requests for Admission No. 5: Please admit that Defendant renovated,
 altered, or modified its parking lot after 2011.



                                                 4
Case 3:18-cv-01362-X Document 48 Filed 12/09/19                Page 5 of 14 PageID 1006




           Admit:_______________                                 Deny:_____x_________

 Julian Campos’s Second Requests for Production No. 5: If you denied Julian Campos's Request
 for Admission No. 5, please produce all documents that support or explain this denial. For each
 document produced responsive to this request, please identify that document by Bates Number.

 RESPONSE: All responsive documents have been previously provided, see objection and
 response to RFP #`1 incorporated herein, as if set forth fully hereby..

        Date-stamped satellite images indicate that Defendants falsely denied these Requests for

 Admission and failed to produce any documents responsive to Request for Production No. 5.

 Defendants should either admit or produce responsive documentation.



 Roberto Barahona’s First Requests for Admission No. 4: Please admit that HMK Mortgage, LLC,

 extended consumer credit which is payable by agreement in more than four installments more than

 once in a 12-month period.

           Admit:_______________                                 Deny:_____x_________

        This Request for Admission seeks to establish a threshold matter under the Truth in

 Lending Act, under which the Plaintiffs have brought multiple claims. Under the Truth in Lending

 Act, the term “creditor” refers “only to a person who both (1) regularly extends, whether in

 connection with loans, sales of property or services, or otherwise, consumer credit which is payable

 by agreement in more than four installments or for which the payment of a finance charge is or

 may be required, and (2) is the person to whom the debt arising from the consumer credit

 transaction is initially payable on the face of the evidence of indebtedness or, if there is no such

 evidence of indebtedness, by agreement.” 15 U.S.C.A § 1602 (g). Defendants raised no objection

 and are unreasonable in denying this admission when they know full and well that the Plaintiffs




                                                  5
Case 3:18-cv-01362-X Document 48 Filed 12/09/19                 Page 6 of 14 PageID 1007



 signed mortgage loans with HMK Mortgage, LLC, a creditor under the Truth in Lending Act to

 which they are required to make monthly payments for 20 years.



 Roberto Barahona’s First Requests for Admission No. 7: Please admit that HMK Mortgage, LLC
 did not conduct a credit check on Roberto Barahona prior to October 12, 2017.

               Admit:_______________                             Deny:_____x_________

         Defendants’ staff have testified in depositions that no credit check was conducted for any

 of the Plaintiffs at any time. See Exhibit C. If Defendants refuse to admit this request, they should

 be sanctioned for providing false information in response to a request for admission and compelled

 to respond truthfully.



 Roberto Barahona’s First Requests for Admission No. 14: Please admit that HMK Ltd. opened the
 office for the first time after 1992.

               Admit:_______________                             Deny:_____x_________

         The head of HMK testified in depositions that the HMK Ltd. opened the office for the first

 time in 2003. See Exhibit C. If Defendants refuse to admit this request, they should be sanctioned

 for providing false information in response to a request for admission and compelled to respond

 truthfully.



 Roberto Barahona’s First Requests for Admission No. 15: Please admit that the interest rate in
 the Plaintiffs’ Mortgage Loans increases to 18% upon default.

 Defendant objects to the question as requested, the mortgage rate doesn’t change, a default
 triggers other lending rights, including acceleration and application of the specified default rate
 of interest.

               Admit:_______________                             Deny:_____x_________




                                                  6
Case 3:18-cv-01362-X Document 48 Filed 12/09/19                 Page 7 of 14 PageID 1008



 The rate may be increased to the maximum allowable rate on default, but it is not automatic.
 Variable and Adjustable Rate Transactions; 12 CFR 1026.18(f) and 1026.20(c) and (d) Closed-
 End Transactions, Generally: variable-rate disclosures are not applicable to rate increases
 resulting from delinquency, default, assumption, acceleration, or transfer of the collateral.

         Defendants should be compelled to admit this request and sanctioned because the

 Plaintiffs’ mortgage documents show an interest rate of 18% upon default. Defendants’ response

 is unnecessarily evasive and will only serve to impede efficiency at trial.



 Roberto Barahona’s First Requests for Admission No. 38: Please admit that, for debt arising from
 consumer credit HMK Mortgage, LLC. has extended, the debt is initially payable to HMK
 Mortgage, LLC.

 Defendant objects as there is no statutory designation of the defined term “consumer credit” With
 regard to whether a residential mortgage loan is considered “consumer credit”, that depends
 entirely on what statute or regulation is the basis for the definition of “consumer”. These discovery
 question do not specify which statutes or regulations form the basis for Plaintiff’s claim that these
 mortgages were consumer credit. The statutes and regulations applicable in the mortgage business
 (RESPA, Truth in Lending/Reg. Z, Texas Finance Code, etc.) often contain their own specific
 definition of what constitutes a “consumer” transaction, but do not define a purchase money
 mortgage as “consumer credit”. Subject to the foregoing objection, defendant answers

            Admit:_______________                                Deny:_____x_________

         Defendants should admit this request because the Plaintiffs’ request includes plain English

 language terms that do not require knowledge or explanation of particular statutory language to

 answer. Defendants have no grounds to deny this request. The mortgage documents show that their

 monthly mortgage payments are payable to HMK Mortgage, LLC. Moreover, this Request for

 Admission seeks to establish a threshold matter that would require time-consuming additional

 testimony at trial. Defendants’ response is unnecessarily evasive and will only serve to impede

 efficiency at trial.



 Roberto Barahona’s First Requests for Admission No. 41: Please admit that HMK Ltd. gave more
 than 300 of its tenants Notices to Vacate on or around October 1, 2016.



                                                  7
Case 3:18-cv-01362-X Document 48 Filed 12/09/19                 Page 8 of 14 PageID 1009




        Admit:_______________                                  Deny:_______________

 RESPONSE: Defendant objects that the scope of discovery [of a non-party] requested as not
 relevant to plaintiff’s claims or defenses and is not proportional to the needs of the case,
 considering the importance of the issues at stake in the action, the amount in controversy, the
 parties’ relative access to relevant information, the parties’ resources, the importance of the
 discovery in resolving the issues. Based upon the foregoing objection, defendant declines to
 answer this admission.

 Roberto Barahona’s Second Requests for Production of Documents No. 41: If you denied Roberto
 Barahona’s Request for Admission No. 41, please produce all documents that support or explain
 this denial. For each document produced responsive to this request, please identify that document
 by Bates Number.

 RESPONSE: All responsive documents have been previously provided, see objection and
 response to RFP #`1 incorporated herein, as if set forth fully hereby.

 Martin Morales’s Second Set of Requests for Production No. 1: If you denied that HMK Ltd. sent
 notices to vacate to at least two residential tenants in 2019, please produce all documents that
 support or explain this denial. For each document produced responsive to this request, please
 identify that document by Bates Number.

 RESPONSE: N/A as to two notices sent, but denied that such persons were residential tenants.

        Defendant actually pleaded similar facts in its Original Answer, yet refused to answer

 Request for Admission No. 41 even as it relates to named Plaintiffs in this case. See Doc. 9, ¶9. It

 was widely reported in the media that HMK Ltd. gave notices to vacate to all of its tenants in 2016

 because it claimed it was closing its rental business. Defendants also failed to produce any response

 or documents supporting its denial whatsoever. The responses are relevant to Plaintiffs claims

 under the DTPA and Defendants’ justification for pressuring the Plaintiffs out of their leases and

 into predatory loans. A response to a Request for Admission can hardly be burdensome, so

 Defendants’ objections must be overruled, the request must be admitted, and Defendants must

 produce the notices to vacate with the Plaintiffs’ names on them.

 Martin Morales’s First Requests for Admission No. 23: Admit that HMK Mortgage, LLC has
 extended mortgage contracts to persons and that those mortgage contracts are payable by
 agreement in more than four installments more than once in a 12-month period.



                                                  8
Case 3:18-cv-01362-X Document 48 Filed 12/09/19                Page 9 of 14 PageID 1010




        Admit:_______________                                 Deny:_______________

 RESPONSE: Admitted that HMK Mortgage, LLC has extended mortgage contracts to persons who
 were tenants of HMK, LTD but denied that those mortgage contracts are payable by agreement in
 more than four installments more than once in a 12-month period, which is a consumer credit
 definition inapplicable to mortgage loans.

 Martin Morales’s First Set of Requests for Admission No. 29: Please admit that HMK Mortgage,
 LLC, is a lender which is regulated by the Consumer Financial Protection Bureau, Federal Trade
 Commission, or any other agency of the federal government.

 RESPONSE: Can neither admit nor deny as “any other agency of the federal government” is too
 vague to respond in the disjunctive. Defendant admits it is regulated by the State of Texas and that
 it does not engage in Interstate Commerce.

        These requests for admission go to basic prerequisites that will need to be established at

 trial. Defendants should admit Request for Admission Nos. 23 and 29 because they are

 contradicted by unrebutted deposition testimony. Defendants’ responses are evasive and will only

 serve to impede efficiency at trial and increase unnecessary witnesses and testimony.



 Martin Morales’ Second Requests for Production of Documents No. 5: Please produce copies of
 the documents and contents of all files in Defendants’ possession for each Plaintiff, whether in
 hard copy or electronic form.

 RESPONSE: Defendants indicate that “Barahona, Morales, and Campos documents have been
 previously provided,” and then provide a list of documents.

        Plaintiffs are asking for particular documents with regard to this request. Defendants turned

 over portions of Mr. Morales’s files on June 14, 2019 and on September 4, 2019, but have failed

 to provide Plaintiffs with Mr. Morales’s Right of First Refusal. Plaintiffs’ attorneys have received

 this same document for Mr. Barahona, one of the other two named plaintiffs in this case.

 Defendants have also failed to produce the following documents:

       Right of First Refusal for Martin Morales and Julian Campos

       Texas Notice of Penalties for Making a False or Misleading Statement for Julian Campos


                                                  9
Case 3:18-cv-01362-X Document 48 Filed 12/09/19               Page 10 of 14 PageID 1011




       Exhibit A to Purchase & Sale Agreement for Julian Campos

       Loan Transmittal Memorandum for Martin Morales

       Texas Acknowledgement of Property Characterization and Homestead Requirements for
        Julian Campos and Martin Morales

       Initial Escrow Account Waiver for Premiums for Any and All Hazard Insurance for Julian
        Campos, Roberto Barahona and Martin Morales

       Notice of Closure of HMK Ltd/Notice to Vacate for Julian Campos, Roberto Barahona and
        Martin Morales




 Martin Morales’s Second Requests for Production No. 4: Please produce all documents relating
 to violations from Dallas Code Enforcement that the Defendants received for the years 2015
 through the present.
 RESPONSE: [Defendants’ objections are waived.]

        These documents would show the condition of houses Defendants were attempting to force

 Plaintiffs to take on predatory loans to purchase and the reason Defendants decided to stop renting

 the houses to Plaintiffs. HMK’s CEO testified that there were communications to and from

 governmental entities related to code violations. See Exhibit C. Defendants failed to make any

 objections within 30 days (or 60) days of being served on May 31, 2019 with this request, and

 therefore waived all objections, and must produce the requested documents. See Tex R. Civ. P.

 33(b) and 34(b)(2).



 Martin Morales’s Second Requests for Production No. 6: Please produce the promissory notes,
 deeds of trusts, special warranty deeds, and all documents containing a right of first refusal
 provision for the following natural persons: Johnine Bailey, Juan Cantu, Jeremy Metzger, Irene
 Lopez, Beverly Myers, and any person to whom the Defendants sold a home within three years of
 this request who is not Hispanic or African-American. For each document produced responsive to
 this request, please identify that document by Bates Number. If Defendants claim certain limited




                                                 10
Case 3:18-cv-01362-X Document 48 Filed 12/09/19                 Page 11 of 14 PageID 1012



 information is confidential, it may be appropriate to redact this information, but this is not a proper
 reason to avoid producing the documents requested.
 RESPONSE: Defendants’ objections are waived.]

        This request is limited to very specific loan documents Defendants had five individuals

 sign and would demonstrate that Defendants did not subject all persons to the predatory terms to

 which they subjected Plaintiffs. Defendants failed to make any objections within 30 days (or 60)

 days of being served on May 31, 2019 with this request, and therefore waived all objections, and

 must produce the requested documents. See Tex R. Civ. P. 33(b) and 34(b)(2).



 Martin Morales’s Second Requests for Production No. 8: Please produce sign-in sheets for the
 Defendants’ office for the following dates: May 17, 2017 through June 1, 2017; September 20
 through October 12, 2017; and October 2, 2018 through October 8, 2018. For each document
 produced responsive to this request, please identify that document by Bates Number.
 RESPONSE: The sign in sheets responsive to this request are attached.

        Defendants only produced sign-in sheets for May 21, 2017; June 1, 2017, September 26,

 2017, October 3, 2017, and October 12, 2017, while failing to produce any of the other existing,

 responsive documents. These documents would provide independent verification of the presence

 of parties and witnesses to the most relevant meetings and issues about which there is controversy

 in this case. Defendants do not object to this request and must produce the documents they failed

 to provide to date.



 Martin Morales’s Second Requests for Production No. 11: Please produce all documents related
 to communications sent to or from the Defendants, including, but not limited to, their employees,
 regarding the decision to close down HMK Ltd.’s rental business.

 RESPONSE: The letters dated Aug-Sept. 2016 notifying tenants of the closure of HMK rentals
 under 92.055 of the Texas Property Code will be provided.

        Defendants never produced these documents, but must do so.



                                                   11
Case 3:18-cv-01362-X Document 48 Filed 12/09/19              Page 12 of 14 PageID 1013




 Martin Morales’s Second Requests for Production No. 32: Please produce documents sufficient to
 show HMK Ltd.’s net worth within three years of this request, including 2016, 2017, 2018, and
 2019. For each document produced responsive to this request, please identify that document by
 Bates Number.

 Martin Morales’s Second Requests for Production No. 33: Please produce documents sufficient to
 show HMK Mortgage, LLC's net worth within three years of this request, including 2016, 2017,
 2018, and 2019. For each document produced responsive to this request, please identify that
 document by Bates Number.

 RESPONSE: [Defendants’ objections are waived.]

 Julian Campos’s Third Set of Interrogatories No. 3: Please identify and explain in detail HMK
 Ltd.’s net worth within three years of this request, including 2016, 2017, 2018, and 2019.

 RESPONSE: [Defendants’ objections are waived.]

 Julian Campos’s Third Set of Interrogatories No. 4: Please identify and explain in detail HMK
 Mortgage, LLC’s net worth within three years of this request, including 2016, 2017, 2018, and
 2019.

 RESPONSE: [Defendants’ objections are waived.]

        Defendants failed to make any objections within 30 days (or 60) days of being served on

 May 31, 2019 with this request, and therefore waived all objections, and must produce the

 requested information and documents. See Tex R. Civ. P. 33(b) and 34(b)(2). Plaintiffs have claims

 for punitive damages against Defendants pursuant to the federal and state FHA, ECOA, and DTPA,

 so Defendants must turn over documents responsive to Requests for Production Nos. 32 and 33.

 With respect to Interrogatories Nos. 3 and 4, Defendants need only identify the net worth of HMK

 Ltd. and HMK Mortgage, LLC in the last few years. No other explanation is necessary.

                                             PRAYER

        Pursuant to Rule 37(a)(3)(B)(iii) and (iv), Plaintiffs respectfully request that the Court

 strike Defendants’ objections and order them to properly respond to the above discovery requests

 and produce documents that are responsive. Further, Plaintiffs ask that the Court to impose



                                                12
Case 3:18-cv-01362-X Document 48 Filed 12/09/19              Page 13 of 14 PageID 1014



 sanctions on Defendants to cover the costs and attorney’s fees associated with preparing this

 motion for their refusal to comply with discovery requests pursuant to Rule 37(a)(5)(A).

 Dated: December 9, 2019.


                                                     Respectfully submitted,

                                                     /s/ Ann Maldonado Heaps_________
                                                     John M. Hasley
                                                     Texas State Bar No. 24056951
                                                     Stephanie Champion
                                                     Texas State Bar No. 24105586

                                                     Legal Aid of NorthWest Texas
                                                     600 E. Weatherford Street
                                                     Fort Worth, Texas 76102
                                                     (817) 339-5315 (phone)
                                                     (817) 649-4759 (fax)
                                                     hasleyj@lanwt.org
                                                     champions@lanwt.org

                                                     Wayne Krause Yang
                                                     Texas State Bar No. 24032644
                                                     Ann Maldonado Heaps
                                                     Texas State Bar No. 24107434

                                                     Texas Legal Services Center
                                                     2101 S. IH 35 Frontage Road, Suite 300
                                                     Austin, Texas 78741
                                                     (512) 477-6000 (phone)
                                                     (512) 477-6576 (fax)
                                                     wyang@tlsc.org
                                                     aheaps@tlsc.org

                                                     ATTORNEYS FOR PLAINTIFFS




                                                13
Case 3:18-cv-01362-X Document 48 Filed 12/09/19              Page 14 of 14 PageID 1015



                               CERTIFICATE OF CONFERENCE

         I hereby certify that Ann Maldonado Heaps and I have conferred with John H. Carney and
 Charles McGarry, counsel for Defendant HMK Mortgage, LLC, numerous times listed above over
 the course of the last year, over the phone and in writing, in attempts to get them to adequately
 respond to Plaintiffs’ discovery requests, and that they continue to refuse to properly respond to
 the discovery requests listed above, thus necessitating this motion.

                                                     /s/ Wayne Krause Yang____
                                                     Wayne Krause Yang



                                  CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing document has been filed
 through the Electronic Case Files System of the Northern District of Texas on December 9, 2019,
 and therefore served on all counsel of record, including John H. Carney and Charles McGarry,
 counsel for Defendants.

                                                     /s/ Ann Maldonado Heaps__
                                                     Ann Maldonado Heaps




                                                14
